department of the treasury internal_revenue_service washington d c commissioner tax_exempt_and_government_entities_division oct uniform issue list tep pats legend taxpayer a ira x plan y amount m employer a investment_advisor l trustee f financial_institution m date date date date dear this is in response to your request dated date as supplemented by letters dated date date date date page date date and date submitted on your behalf by your authorized representative in which you request a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with financial_institution m taxpayer a under age asserts that on date a check in amount m was issued to taxpayer a and that his failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to his reliance on investment_advisor l and trustee f and the failure of investment_advisor l to provide the accustomed level of advice and the failure of trustee f to act timely on the rollover taxpayer a further represents that amount m has not been used for any other purpose taxpayer a began his relationship with investment_advisor l in year when he was leaving a former employer employer a at that time taxpayer a had a qualified_plan at employer a that he wanted to roll over to an ira investment_advisor l handled all aspects of the rollover to ira x at that time taxpayer a subsequently relied on investment_advisor l to handle all matters related to his ira account taxpayer a met quarterly with investment_advisor l to discuss investment strategies taxpayer a was accustomed to signing whatever needed to be signed and depended on investment_advisor l to handle matters in the correct fashion this relationship continued was consistent and benefited taxpayer a because he was not educated in the technicalities of investments taxpayer a represents that in late he spoke with investment_advisor l and asked him to move taxpayer a’s money out of the stock market because taxpayer a was concerned about the loss of value in his investments taxpayer a asserts that investment_advisor l ignored his requests and that finally taxpayer a called investment_advisor l and told investment_advisor l to close the account and send him a check the check was sent during november taxpayer a did not cash the check and put the check with his tax information intending to roll it into his current employer' sec_401 plan plan y on date prior to the expiration of the 60-day rollover period taxpayer a contacted trustee f the trustee for plan y and explained that he had a check from ira x dated date and that he planned to roll it into plan y taxpayer a asserts that the trustee f representative listened and said okay and told him to fill out the investment choices in the kit that they would send him trustee f issued the kit in a package mailed on date the date of the expiration of the day rollover period the package was addressed to taxpayer a's residence and mailed in a general delivery non-priority mail package page taxpayer a completed the forms mailed to him in the kit from trustee f enclosed the check from ira x in amount m and sent the package to trustee f trustee f subsequently accepted the check for amount m and completed the rollover of the amount m check into plan y on date a date after the expiration of the 60-day rollover period taxpayer a filed a joint_return for year and did not include the amount m distribution from ira x as taxable_income taxpayer a was later notified by the irs that amount m should be included in taxable_income for year you submitted documentation establishing that you contacted trustee f on date for the purpose of completing a rollover of amount m into plan y you also provided copies of the post marked package mailed to you on date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not page apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good onscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that the failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to his reliance on investment_advisor l and trustee f and the failure of investment_advisor l to provide the accustomed level of advice and the failure of trustee f to act timely on the rollover taxpayer a further represents that amount m has not been used for any other purpose therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter the contribution of amount m to plan y will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact xx000oooxxxxxxxk 2oooo0oox sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose co xxxxkxxkkxkkk xxxxxxxxxxxxxaxaxxxakk xxxxxxxxxxxxxxxxxxxx
